Title: To Thomas Jefferson from Joseph Fenwick, 1 September 1792
From: Fenwick, Joseph
To: Jefferson, Thomas



Sir
Bordeaux 1 Sepr. 1792

I had the honor of writing you the 16 Ulto. by the Theoditia Capn. Lake.
I now send you a few news papers which will give you some idea of the actual situation of this Country. Things are now pretty quiet. The Electors to chuse the members for the national convention are all nominated to proceed the 2d Inst. to the choice of Deputies to meet at Paris the 20th. to judge the King and revise the Constitution if necessary.
The Austrians have taken Longwy a french post on the frontiers, and are said to be advancing into the Country.
The Assignats have not suffered any depreciation from the late measures adopted by the National Assembly. At the exchange now on London they are worth 6d Strlg. ⅌ Livre, and specie I believe is between 60 and 50 ⅌ Ct. advance fluctuating; and from the prospect before us, I can form no idea how it will rule, or how matters will end.
A proposition was made in the Assembly to arm thirty ships of the Line but rejected. There remains then only twelve sail equipped. I have the honor to be Sir Your most Obedt. and most humble Servant

Joseph Fenwick


Please to send the news papers after reading them to Mr. J. Mason, Geo. Town.

